Citation Nr: 0303047	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to an effective date, prior to October 15, 
1998, for the award of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).

2.	Entitlement to service connection for multiple joint and 
muscle pain, including as secondary to service-connected 
PTSD.

[The issue of entitlement to service connection for shingles, 
including as secondary to service-connected PTSD, will be the 
subject of a later decision.] 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from February 1943 to May 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted an 
increased evaluation of 50 percent for service-connected 
PTSD, with an effective date of October 15, 1998.  A notice 
of disagreement as to the effective date issue was received 
in July 1999; a statement of the case was issued in 
July 1999; and a substantive appeal was received in February 
2000.  By Decision Review Officer decision in November 2000, 
the evaluation of PTSD was increased to 70 percent, effective 
October 15, 1998.  

In addition, the veteran has appealed the May 2000 rating 
decision's denial of service connection for pain in multiple 
joints (to include the left leg, left hip, back, left 
shoulder, arm, hand, and neck).  A notice of disagreement was 
received in May 2000; a statement of the case was issued in 
May 2000; and a substantive appeal was received in June 2000.

In a December 2001 VA Form 646, the representative stated 
that the Board was "dead wrong in denying the veteran's 
appeal for a higher evaluation [in the May 14, 1998 
decision].  An appropriate, just and equitable ruling should 
have been to remand the matter, with the recognition by the 
Board that the veteran suffered from PTSD, and given his long 
history of the disorder, the RO should have granted the 
veteran an evaluation of PTSD effective in 1991."  Recently, 
in recent written argument submitted by the veteran in 
October 2002, he requests an effective date for the award of 
a 70 percent evaluation for his PTSD well beyond the Board's 
denial of this claim in May 1998.


While not raised at this time, the veteran and his 
representative appear to wish to raise the issue of clear and 
unmistakable error (CUE) in the Board's May 1998 decision.  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated by the Board pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  

Pursuant to § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  

A motion to find CUE in a prior Board decision has never been 
filed by either the veteran or his representative and the 
claim of CUE has never been raised.  Consequently, the issue 
of CUE in the May 1998 decision is not before the Board at 
this time.  The veteran and his representative may file such 
a motion with the Board at any time.

The Board is undertaking additional evidentiary development 
on the issue of service connection for shingles, including as 
secondary to service-connected PTSD, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  




After giving notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to service connection for shingles, 
including as secondary to service-connected PTSD.  


FINDINGS OF FACT

1.	The veteran filed a claim for an increased evaluation for 
service-connected PTSD, which was received by VA on 
October 15, 1998.

2.	It was not factually ascertainable during the one-year 
period prior to October 15, 1998, that there had been an 
increase in the disability resulting from the service-
connected PTSD.

3.	The probative, competent evidence of record establishes 
that multiple joint and muscle pain, diagnosed as sciatic 
pain, is not linked to active service on any basis, nor 
causally related to service-connected PTSD.  


CONCLUSIONS OF LAW

1.	The criteria for entitlement to an effective date, prior 
to October 15, 1998, for assignment of a 70 percent 
evaluation for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002).

2.	Multiple joint and muscle pain was not incurred in 
or aggravated by the veteran's active military service, 
and is not proximately due to, the result of, or 
aggravated by service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1113, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, VA treatment records, reports of VA and private 
examinations, and statements from the veteran.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with the 
claims.  

In an October 2002 letter from the Board, the December 2000 
supplemental statement of the case, and the May 2000 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to an earlier effective date for an increased 
evaluation and for entitlement to service-connection.  The 
discussions in the rating decision, statement of the case, 
and the supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  It is noted that, in the 
April 2002 Informal Hearing Presentation, the veteran's 
representative stated "the merits of these issues have been 
fully advanced by the evidence and contentions of record.  
Further argument would be extraneous and repetitious."  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  


II.  Effective Date of Evaluation of PTSD

By rating decision in June 1945, service connection was 
awarded for mixed-type psychoneurosis with an evaluation of 
50 percent, effective from May 25, 1945.  This evaluation was 
reduced to 30 percent effective April 20, 1947, and to 
0 percent, effective October 30, 1949.  

In November 1991, a letter form the veteran to his United 
States Senator was received at the RO, requesting that his 
service-connected disability evaluations be restored to their 
immediate post-service levels.  By rating decision in July 
1992, the RO awarded an increased evaluation of 10 percent, 
effective from October 31, 1991.  The veteran perfected an 
appeal to the Board regarding the evaluation awarded in this 
rating decision.  

A VA examination was conducted in January 1993.  The veteran 
reported continued anxiety attacks, restlessness, decreased 
concentration, irritability, hyperventilation, difficulty 
sleeping, and tremulousness.  The veteran had been married 
three times and had four children.  He reported a very good 
relationship with his children.  The veteran had been a 
"very successful businessman," and had owned his own 
company at one time.  The examiner noted that the veteran was 
well-attached socially, and seemed to be functioning fairly 
well in life.  Diagnosis of generalized anxiety disorder 
(starting in World War II) was reported with a Global 
Assessment of Functioning (GAF) rating of 70.  

A June 1993 letter from "R.H.B.", M.D., indicated that the 
veteran was being maintained on medication that he was taking 
only as needed.  The veteran felt that his anxiety prevented 
him from working due to losing his temper.  Dr. B. stated 
that the veteran was suffering from a generalized anxiety 
disorder that was somewhat controlled by medication, but was 
still disabling.  The condition was chronic and probably 
would not improve.  

In November 1995, the Board remanded the veteran's claim for 
an increased evaluation for generalized anxiety disorder for 
further development by the RO.  

On VA examination in December 1995, the examiner noted that 
he had reviewed the claims file.  The veteran described 
problems of feelings of restlessness, irritability, 
shakiness, insomnia, angry outbursts, periodic 
hyperventilation, impaired concentration, diaphoresis, 
dizziness, nausea, and epigastric pain.  He reported that his 
irritability and anger control problems had affected both his 
occupational and personal life.  Mental status examination 
revealed moderate psychomotor restlessness, goal-directed 
thought flow, no evidence of psychosis or organicity, 
dysthymic mood, thought-congruent affect, no homicidal or 
suicidal ideation, intact memory, superior intellect, 
excellent insight, and intact judgment.  The examiner 
provided a diagnosis of generalized anxiety disorder with a 
GAF of 60.  The examiner stated that the anxiety symptoms 
appeared to pose at least a moderate vocational restriction 
and a fairly severe social impairment on the veteran.  

In an August 1996 letter, a VA attending psychiatrist stated 
that the veteran's neurosis had significant PTSD features 
with secondary depression.  The veteran exhibited 
hypervigilance, startle response, and continuing anxiety, 
which had exacerbated his hypertension and diabetes mellitus.  

A VA examination was conducted in July 1997, and the examiner 
noted review of the claims file and VA medical records.  The 
examiner further stated that he had a conversation with the 
psychologist that had been treating the veteran.  The veteran 
reported symptoms of irritability, difficulty concentrating, 
quivering in the stomach, numbness in the left arm, sweating, 
shortness of breath, increased heart rate, strong startle 
response, and disturbed sleep.  He stated that he became 
anxious or depressed at least once or twice a month.  The 
examiner noted long periods of occupational success, with 
some periods of financial difficulties as well.  

The veteran had been married four times, most recently four 
years prior to examination, and he had regular contact with 
his four children.  Mental status examination revealed some 
anxiety, no suicidal or homicidal ideation, and no memory 
impairment.  The examiner provided a diagnosis of generalized 
anxiety disorder with a GAF of 60 and stated that, although 
somewhat controlled by medication, the veteran's anxiety 
symptoms were moderate.  The examiner estimated the veteran 
to have moderate difficult in social relationships and 
mild-to-moderate occupational impairment.  

In May 1998, the Board found that the criteria for an 
evaluation more than 30 percent for the service-connected 
generalized anxiety disorder had not been met.  In his motion 
for reconsideration, received in October 1998, the veteran 
admitted that medication and group therapy helped his 
condition, but that he continued to have nightmares and 
sleeplessness.  This motion was denied.  Consequently, the 
decision in May 1998 can not be overturned by the Board 
without a finding of CUE. 

The veteran filed a claim for an increased evaluation for 
service-connected PTSD, which was received by VA on October 
15, 1998.

A VA examination was conducted in April 1999 and the examiner 
noted review of the veteran's claims file.  The veteran 
reported symptoms of sweaty palms, generalized feeling of 
worry, nightmares, very short temper, exaggerated startle 
response, no close friends, sleep difficulties, flashbacks, 
difficulty concentrating, and hypervigilance.  He was fairly 
emotionally detached from most people, but had a close 
relationship with his children and grandchildren.  Mental 
status examination revealed anxious mood, full affect, and no 
formal thought disorder.  

The examiner found that the veteran met the diagnostic 
criteria for PTSD and had intermittent episodes of major 
depression, including serious suicidal ideation.  The 
examiner stated that this seemed to be the same 
psychoneurosis or anxiety disorder that the veteran had been 
diagnosed with for years, but was, in reality, PTSD with 
associated depression.  The examiner provided diagnoses of 
PTSD and major depression with a GAF of 45.  The examiner 
listed suicidal thoughts, poor family relations, feelings of 
guilt regarding relationship with spouse, multiple jobs and 
marriages, no enjoyment in life, lack of participation in fun 
activities, and anger problems as explanation for the GAF 
provided.  


Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  A 100 percent rating is 
provided for PTSD where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

The veteran's motion for reconsideration before the Board, 
received on October 15, 1998, was interpreted, also, as a 
claim for an increased evaluation by the RO.  The Board had 
previously denied an increased evaluation, five months 
previous, by decision on May 14, 1998.  Nevertheless, the 
Board must still consider whether it was factually 
ascertainable that the increase occurred within one year of 
receipt of the October 1998 claim.  Hazan v. Gober, 10 Vet. 
App. 511, 517-23 (1997).
 
The Board finds the evidence preponderates against an 
effective date before October 15, 1998.  The earliest 
possible effective date in the instant claim is October 15, 
1997 (one-year before receipt of the veteran's claim).  This 
decision is made on the medical evidence, including the VA 
examination conducted in July 1997 that found a moderate 
social impairment and mild-to-moderate occupational 
impairment.  At that time a GAF of 60, indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), was provided.  The U.S. 
Court of Appeals for Veterans Claims (CAVC) has addressed the 
significance of GAF scores.  See, i.e., Richards v. Brown, 
9 Vet. App. 266, 267-8 (1996) (where the GAF was 50 and said 
to be reflective of a serious impairment under the diagnostic 
criteria).  A GAF score of 60 reflects moderate symptoms 
associated with PTSD.

In his October 1998 motion for reconsideration, the veteran 
stated that he had nightmares and sleeplessness, but that his 
medication and therapy were helping his condition.  Suicidal 
thoughts were first noted in October 1998, as were the 
effects of the veteran's psychiatric condition on his 
marriage.  In the VA examination of April 1999, the veteran's 
functioning had decreased to the point where a GAF of 45 was 
reported, indicating serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends unable to keep a job). 

The record shows that sometime between July 1997 and April 
1999, the condition decompensated and his level of 
functioning decreased (warranting the increased evaluation).  
However, there is no factual basis by which to pinpoint a 
date for an increase within the one-year period prior to 
October 15, 1998.  The first report of symptoms, warranting 
an increased evaluation was in November 1998.  There is 
little evidence of suicidal thoughts prior to that date and 
the veteran appeared until the October 1998 and November 1998 
reports to have a workable relationship with his current 
spouse.  The Board finds no factually ascertainable date for 
an effective date prior to receipt of the October 15, 1998 
motion for reconsideration/claim.  


III. Service Connection for Joint and Muscle Pain

The veteran's service medical records are negative for 
treatment for joint or muscle pain, aside from a condition of 
the right knee incurred in a football injury prior to 
enlistment.  In a prior substantive appeal to the Board, 
received in March 1993, the veteran stated that "at 68 I am 
still fairly strong and walk and [sic] hour a day."  

VA treatment records in May 1996 noted left hip and knee pain 
with a diagnosis of sciatic pain.  A right knee injury was 
noted in February 1997.  The veteran reported right shoulder 
pain in January 1998, with a two-week history after working 
on his car.  Right side pain was noted after a fall in the 
bathtub in March 2000 as was left neck and arm pain since the 
April 1999 motor vehicle accident.  

In his February 2000 notice of disagreement, the veteran 
stated that he had chronic pain for the previous four years 
(1996), beginning when he complained of a rash on his right 
rib cage with shooting pains.  He stated that his left leg 
and back were very weak.  He attributed this pain as a 
complication of shingles.  He reported treatment with a 
chiropractor for injuries sustained in an automobile 
accident.  

In his notice of disagreement, received in May 2000, the 
veteran reported pain in his left hip, left thigh, and left 
groin, radiating from the small of his back.  In a letter 
from the veteran to his psychiatrist, date in July 2000, the 
reported continual pain for nearly four years and he noted 
that his motor vehicle accident was one year and three months 
earlier.  He stated that his knees had gotten progressively 
weaker.  

In October 2002, the Board contacted the veteran regarding 
the VCAA and his claims before the Board at this time.  In a 
written response received in October 2002, the veteran did 
not refer to this issue.   


Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed 259 F.3d 1356, 1363 (Fed. Cir. 2001) The Federal 
Circuit dismissed due to preclusion by statute from reviewing 
the factual determinations of the Board.  The Federal Circuit 
noted that it did not need to reach the issue of whether pain 
was a recognizable disability, as there was no evidence of 
any incident in service that was related to the current neck 
pain.

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen, 
supra.  

The CAVC has held that compensation can be awarded for a 
nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Id..  Further, when a disability is not initially manifested 
during service or within an applicable presumptive period, 
service connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The medical records note several complaints of joint and 
muscle pain.  These complaints are often attributed to acute 
injuries in the 1990s - fifty years after service.  The 
veteran has also been diagnosed with sciatic pain.  

The veteran has reported (and the medical records agree) that 
the veteran first complained of joint/muscle pain in 1996, 
more than fifty years after discharge from active military 
service.  Thus, service connection for this disability on a 
direct basis is clearly not warranted.  The veteran 
attributes his pain both to his "shingles" and to 
his service-connected PTSD.  The veteran, however, is not 
competent to provide an opinion relating a current disability 
to another disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board has considered obtaining a medical opinion on this 
issue under the VCAA.  However, in light of a total lack of 
any evidence in support of this claim, any medical opinion 
obtained would be based on total speculation.  The medical 
records over many years contain no medical opinion 
attributing the alleged sciatic pain or any diagnosed 
condition manifested by joint and muscle pain to any incident 
of his active military service, including his service-
connected PTSD.  Accordingly, the Board finds that the 
evidence preponderates against a finding that any diagnosed 
disability manifested by joint and muscle pain is related to 
the veteran's active military service or the veteran's 
service-connected PTSD.  


ORDER

Entitlement to an effective date, prior to October 15, 1998, 
for the award of a 70 percent evaluation for PTSD is denied.  

Entitlement to service connection for multiple joint and 
muscle pain, including as secondary to service-connected 
PTSD, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

